Citation Nr: 1024247	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  98-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from March to July 1983, and 
from November 1990 to June 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa.

In August 1999, the Board denied the claim to reopen the 
issue of entitlement to service connection for PTSD, finding 
that new and material evidence had not been received since an 
unappealed September 1995 rating decision.  The Board also 
denied service connection for major depression and for a 
personality disorder.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2000 Order, the Court vacated the 
Board decision with respect to the PTSD claim.  That matter 
was remanded back to the Board for development consistent 
with the parties' Joint Motion for Partial Remand (Joint 
Motion).  The Veteran's claims with respect to service 
connection for major depression and for a personality 
disorder were dismissed.   

In October 2003 and November 2007, the Board remanded the 
claim for further procedural development.  The claim has 
since been returned to the Board for appellate review.  

A claim to reopen the issue of entitlement to service 
connection for major depression has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  





FINDINGS OF FACT

1.  VA denied entitlement to service connection for PTSD in a 
September 1995 rating decision; the Veteran did not appeal 
this rating decision.

2.  Evidence submitted since the September 1995 rating 
decision, when viewed in the context of all of the evidence 
of record is duplicative or cumulative of evidence previously 
considered and which by itself or in connection with evidence 
previously assembled, is not so significant that it must 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The September 1995 rating decision is final, new and material 
evidence has not been presented, and the claim of entitlement 
to service connection for posttraumatic stress disorder may 
not be reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The Board finds that in this case the requirements of 
38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
December 2007 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
The December 2007 letter advised the Veteran of the evidence 
necessary to substantiate the element or elements required to 
establish service connection for PTSD that was found 
insufficient in the previous denials.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The RO provided notice of how disability 
ratings and effective dates are determined in December 2007.  
The claim was readjudicated in March 2009.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Solicitation of a medical opinion is not warranted in a claim 
to reopen until new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was provided the 
opportunity to meaningfully participate in the prosecution of 
her claim, and did in fact participate.  See Washington v 
Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of the appeal. 

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The December 2008 Joint Motion specified that its August 1999 
decision, the Board failed to provide adequate reasons and 
bases for its finding that the Veteran had not perfected her 
appeal of the September 1995 rating decision.  In particular, 
the Joint Motion concluded that the "Board never considered 
[an August 1996 statement submitted by the Veteran] as a 
possible substantive appeal."  In the November 2007 remand, 
the Board determined that the Veteran's August 1996 statement 
(received by the VA on September 4, 1996) did not express her 
desire to perfect an appeal to the previously denied PTSD 
claim by the RO in September 1995.  The Board also determined 
that the statement did not "set out specific arguments 
relating to errors of fact or law made by the VA in reaching 
the determination" being appealed.  38 C.F.R. § 20.202 
(2009).  Therefore, the Board found that the RO's September 
1995 rating decision was final as to the denial of the 
Veteran's claim for service connection for PTSD.  38 C.F.R. 
§§ 20.204(c), 20.1103.

As such, to reopen this claim, the Veteran needs to submit 
new and material evidence.  38 U.S.C.A. § 5108.  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran's August 1996 statement, which was received in 
September 1996, is construed as her application to reopen her 
PTSD claim.

The claim to reopen was made before the effective date of the 
most recent amendment of 38 C.F.R. § 3.156(a), which 
expressly applies only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). 
Consequently, the Board must decide this claim under the 
prior version of the regulations.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The Veteran was denied entitlement to service connection for 
posttraumatic stress disorder in September 1995 because the 
evidence at that time failed to show a clear diagnosis of 
PTSD, and there was no verified stressor to support a 
diagnosis of PTSD.  

Evidence before the RO in September 1995 included the 
Veteran's service treatment records; VA outpatient treatment 
records dated from October 1994 to March 1995 in which the 
Veteran was diagnosed with questionable PTSD in October 1994; 
and an April 1995 VA examination in which the Veteran was 
diagnosed as having PTSD based on her unverified allegations 
of experiencing several stressors which took place during her 
service in Southeast Asia.  Specifically, the Veteran alleged 
harassment over an affair she was having with a sergeant in 
her unit.  She also described a near-miss by SCUD missile and 
several occasions seeing dead bodies, mostly Arabs involved 
in accidents.  She also described an incident at a hospital 
where she saw probably 20 bodies being prepared for shipment, 
including some who were American.     

The evidence added to the record since the September 1995 
rating decision consists of written statements by the 
Veteran; a written statement received in August 1996 from a 
soldier who served with the Veteran in the Persian Gulf; 
additional VA treatment records dated from 1995 to 2002 and 
from 2006 to 2008; and VA psychiatric examination reports 
conducted in April 1998 and April 2004.  

In her statements, the Veteran alleges that she has PTSD as a 
result of stressor which took place during her service in the 
Persian Gulf, to include harassment based on her affair with 
a sergeant, unwarranted counseling statements, and being 
restricted to her tent for a time.  The Veteran also 
continued to report a near miss SCUD missile incident. 

The appellant's friend reported that the Veteran had become a 
changed person during her service in the Persian Gulf and 
that she was the target of sarcastic and derisive comments 
with regard to her sex life, that she was always on 
restriction for something, and that she received at least one 
counseling statement "for not knowing who she was."

The additional statements that the Veteran and her friend 
have provided, to the effect that the currently claimed PTSD 
attributable to stressors experienced in service, are 
cumulative of the existing record of her contentions in 
support of her claim and are not new.  See Reid v. Derwinski, 
2 Vet. App. 312 (1992).  While both the appellant and her 
fellow solider are competent to recall in-service events, 
neither is competent to link those symptoms to a diagnosed 
psychiatric disorder, to include posttraumatic stress 
disorder.

Most significantly, the additional VA treatment reports and 
VA examination reports fail to show a diagnosis of PTSD.  
Indeed, an April 2004 VA compensation examination diagnosed 
depression not otherwise specified.  Furthermore, VA attempts 
to verify the Veteran's report of a near-miss SCUD missile 
incident have yielded negative results.  Hence, as before, 
there is no evidence independently corroborating any claimed 
in-service stressor.

In summary, the evidence which has been received since the 
September 1995 rating decision does not raise the reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2001).  The additional evidence still does not verify 
the occurrence of any specific stressor or confirm a 
diagnosis of service related posttraumatic stress disorder.  
The claim accordingly is not reopened and remains denied.




ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
posttraumatic stress disorder  is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


